UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act 1934 Date of Report (Date of earliest event reported):October 20, 2010 Power of the Dream Ventures, Inc. (Exact name of registrant as specified in charter) Delaware (State or other jurisdiction of incorporation) 000-52289 51-0597895 (Commission File Number) (IRS Employer Identification No.) 1095 Budapest, Soroksari ut 94-96, Hungary (Address of principal executive offices, Zip Code) Registrant’s telephone number, including area code: +36-1-456-6061 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Writtencommunicationspursuant to Rule 425 under theSecurities Act (17 CFR 230.425) o Solicitingmaterial pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Termination of financing agreement. On September 24, 2010 the Company notified YA Global Investments in writing of its intention to terminate a Standby Equity Distribution Agreement (SEDA) signed with YA Global in October of 2008, as was filed with the SEC on October 14, 2010 in Form 8K . Our termination request letter is attached as Exhibit 10.1. In response to this letter YA Global informed the company in a letter dated October 5, 2010 that the SEDA agreement will terminate on or about October 15, 2010. This letter is attached as Exhibit 10.2. The Company issued a press release on October 20, 2010 announcing the termination of said SEDA agreement, which is attached as Exhibit 10.3. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description SEDA Termination Request Letter YA Global Investments reply letter Press release issued on October 20, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POWER OF THE DREAM VENTURES, INC. By: /s/ Viktor Rozsnyay Name: Viktor Rozsnyay Title: President and Chief Executive Officer Dated: October 20, 2010
